[NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2212

                     RENALDO ALAN BROWNE,

                    Plaintiff, Appellant,

                              v.

    OFFICE OF THE SECRETARY OF THE U.S. TREASURY, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Robert B. Collings, U.S. Magistrate Judge]                                                                  

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Renaldo Alan Browne on brief pro se.                               

                                         

                        March 27, 1997
                                         

          Per Curiam.  Plaintiff appeals the dismissal of his                                

complaint  as "frivolous"  under former  28 U.S.C.    1915(d)

(now codified at  28 U.S.C.   1915(e)(2)(B)).   Reviewing the

dismissal  de  novo, and  upon  consideration of  plaintiff's                               

brief, we see no basis  for disagreeing with the magistrate's

reasoning and  conclusion.  The  judgment is  affirmed.   See                                                                         

Loc. R. 27.1.

                             -2-